Exhibit 3.2 BYLAWS OF RIVERVIEW BANCORP, INC. ARTICLE I Principal Office SECTION 1.Principal Office.The principal office and place of business of the corporation in the state of Washington shall be located in the City of Camas, Clark County. SECTION 2.Other Offices.The corporation may have such other offices as the Board of Directors may designate or the business of the corporation may require from time to time. ARTICLE II Shareholders SECTION 1.Place of Meetings.All annual and special meetings of the shareholders shall be held at the principal office of the corporation or at such other place within the State of Washington as the Board of Directors may determine. SECTION 2.Annual Meeting.A meeting of the shareholders of the corporation for the election of directors and for the transaction of any other business of the corporation shall be held annually on the third Wednesday of July, if not a legal holiday, and if a legal holiday, then on the next day following which is not a legal holiday, at 10:00 a.m., Pacific time, or at such other date and time as the Board of Directors may determine. SECTION 3.Special Meetings.Special meetings of the shareholders for any purpose or purposes shall be called in accordance with the procedures set forth in the Articles of Incorporation. SECTION
